COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DOVENMUEHLE MORTGAGE, INC.,                     §
  FANNIE MAE, and NEXBANK, SSB,
                                                  §               No. 08-19-00278-CV
  Appellants,
                                                  §                  Appeal from the
  v.
                                                  §            County Court at Law No. 6
  PETER LABRADO and ROSEMARY
  LABRADO,                                        §             of El Paso County, Texas
  Appellees.                                      §               (TC# 2018DCV4757)

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Appellants’ motion to lift the abatement and

voluntarily dismissal this appeal and concludes the motion should be granted and the abatement is

hereby lifted and the appeal should be dismissed. We therefore dismiss the appeal. We further

order Appellants pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF MARCH, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.